 1
 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   DERRIK DIAMOND, an individual,                            Case No. 1:19-cv-00857-LJO-JLT
12                         Plaintiff,                          (PROPOSED) ORDER GRANTING JOINT
                                                               STIPULATION TO MODIFY THE
13            v.                                               SCHEDULING ORDER AND TO
                                                               CONTINUE THE NON-EXPERT
14   WALMART INC., a corporation, and                          DISCOVERY CUT-OFF BY 30 DAYS
     DOES 1 to 20, inclusive
15                                                             (Doc. 22)
                           Defendant.
16

17
              Based upon the stipulation of the parties, the Court GRANTS the stipulation to extend the
18
     dates in this matter as follows1:
19
              1.       All non-expert discovery SHALL be completed no later than March 9, 2020.
20
              2.       All other dates set forth in the Scheduling Order will remain as currently set.
21

22   IT IS SO ORDERED.
23
         Dated:      January 15, 2020                                    /s/ Jennifer L. Thurston
24                                                              UNITED STATES MAGISTRATE JUDGE

25

26
27

28   1
      Counsel should be aware that the Court does not consider the desire to “preserve the order of priority” to be good
     cause to amend the case schedule. It will not allow any further extensions of the non-expert discovery that is any
     manner related to this type of tactic.
